AMENDMENT NUMBER ONE to the Employment Agreement (the “Amendment”) dated as of
the 7th day of August, 2001 by and among GreenPoint Financial Corp., a Delaware
corporation (the “Company”), GreenPoint Bank, a New York chartered savings bank
(the “Bank”) and Bharat B. Bhatt (the “Executive”).

 

WHEREAS, as of August 21, 1995, the Company, the Bank and the Executive entered
into an Employment Agreement (the “Agreement”); and

 

WHEREAS, the Company, the Bank and the Executive now desire to amend the
Agreement.

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants herein
set forth and other good and valuable consideration, the Company, the Bank and
the Executive hereby agree as follows:

 

1.     The following sentences should be inserted immediately following the
first sentence of Section 4(b)(ii) of the Agreement:

 

“During the Employment Period, the Target Bonus and Maximum Bonus payable to
Executive shall be reviewed periodically.  As a result of such review, the
Target Bonus and/or Maximum Bonus may be increased, but not decreased.  The
terms Target Bonus and Maximum Bonus as utilized in this Agreement shall refer
to the Target Bonus and/or Maximum Bonus as so increased.”

 

2.     The following sentence should be inserted immediately following the last
sentence of Section 4(b)(viii) of the Agreement:

 

“The GreenPoint Financial Corp. Supplemental Executive Retirement Plan II
provides interpretive guidance with respect to and facilitates the
administration of the supplemental retirement benefit provided to the Executive
under this Section 4(b)(viii), and the applicable terms of the GreenPoint
Financial Corp. Supplemental Executive Retirement Plan II are incorporated
herein by this reference.”

 

3.     A new Section 4(b)(ix) should be inserted immediately following Section
4(b)(viii) as follows:

 

“(ix) Retiree Insurance Benefits.  Upon a termination of Executive’s employment
for any reason, including for Good Reason, as defined in Section 5(d), and the
death of the Executive, other than (a) a termination for Cause, as defined in
Section 5(b), or (b) a voluntary termination of employment by Executive not
recognized by a Committee designated by the Board as a ‘retirement’, for the
remainder of the Executive’s life and that of his current spouse, the Company
shall provide medical, dental and life insurance benefits to the Executive and
his current spouse on the same basis such benefits are provided by the Company
to its retirees; provided, however, if the Company does not provide medical,
dental or life insurance benefits to its retirees, the Company shall provide
medical, dental or life insurance benefits, as the case may be, to the Executive
and his current spouse on the same basis such benefits were provided to the
Executive immediately prior to the Date of Termination (or Effective Date, in
the event the Date of Termination is after the Effective Date).  The benefits
provided for under this Section 4(b)(ix) will be effective as of the later of
(x) the Date of Termination or (y) the end of the benefits continuation period
described in Section 6(a)(ii), after taking into consideration for purposes of
clauses (x) and (y), with respect to medical and dental insurance benefits, any
period during which the Executive or his spouse continued medical and dental
insurance benefits under the Consolidated Omnibus Reconciliation Act of 1985
('COBRA').”


4.     Section 6(a)(i)A of the Agreement should be deleted in its entirety and
the following substituted therefor:

 

“A.  the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (2) the product of (x) the
higher of (I) the Maximum Bonus payable to the Executive with respect to the
year in which the Date of Termination (or Effective Date, in the event the Date
of Termination is after the Effective Date) occurs (whether or not actually
paid) and (II) the Annual Bonus paid or payable, including any bonus or portion
thereof which has been earned but deferred (and annualized for any fiscal year
consisting of less than twelve full months or during which the Executive was
employed for less than twelve full months), for the most recently completed
fiscal year during the Employment Period, if any (such higher amount being
referred to as the ‘Highest Annual Bonus’) and (y) a fraction, the numerator of
which is the number of days in the current fiscal year through the Date of
Termination, and the denominator of which is 365 and (3) any compensation
previously deferred by the Executive (together with any accrued interest or
earnings thereon) and any accrued vacation pay, in each case to the extent not
theretofore paid (the sum of the amounts described in clauses (1), (2), and (3)
shall be hereinafter referred to as the ‘Accrued Obligations’); and”

 

5.     In clause (a) of Section 6(a)(i)C of the Agreement, the words
“immediately prior to the Date of Termination (or Effective Date, in the event
the Date of Termination is after the Effective Date)” should be inserted
immediately after the words “in effect under the Company’s qualified defined
benefit retirement plan” and immediately before the words “(the ‘Retirement
Plan’))” and the words “(both for purposes of the Executive’s age and service),”
should be inserted immediately after the words “continued for three years after
the Date of Termination” and immediately before the words “assuming for this
purpose that all accrued benefits are fully vested,”.

 

6.     The following sentence should be inserted immediately following the first
sentence of Section 6(a)(ii):

 

“The Executive’s rights and his dependents’ rights under COBRA shall begin upon
the expiration of such coverage.”

 

7.     A new Section 6(a)(iii) should be inserted immediately following Section
6(a)(ii) of the Agreement as follows, and the current Sections 6(a)(iii) and
6(a)(iv) should be renumbered 6(a)(iv) and 6(a)(v), respectively.

 

“(iii) the amount equal to three times the product of (1) the number of shares
allocated to the Executive’s account under the GreenPoint Bank Employee Stock
Ownership Plan with respect to the fiscal year immediately preceding the Date of
Termination (or Effective Date, in the event of a Change of Control) and (2) the
higher of (I) the closing price of the Company’s stock on the last trading day
of the fiscal year immediately preceding the Date of Termination (or Effective
Date, in the event of a Change of Control) and (II) the closing price of the
Company’s stock on the last trading day immediately prior to the Date of
Termination (or Effective Date, in the event of a Change of Control), plus the
amount equal to three times the higher of (Y) the maximum employer matching
contribution allowable under the GreenPoint Bank 401(k) Savings Plan in the
fiscal year immediately preceding the Date of Termination (or Effective Date, in
the event of a Change of Control) and (Z) the maximum employer matching
contribution allowable under the GreenPoint Bank 401(k) Savings Plan in the year
in which the Date of Termination (or Effective Date, in the event of a Change of
Control) occurs;”

 

8.     Except as amended hereby, the Agreement shall remain in full force and
effect and is hereby ratified, adopted and confirmed in all respects.

 

[The remainder of this page is intentionally left blank.  Signatures to follow.]

 


SIGNATURES

 

                IN WITNESS WHEREOF, GreenPoint Financial Corp. and GreenPoint
Bank have caused this Amendment to be executed and their seals to be affixed
hereunto by their duly authorized officers, and Executive has signed this
Amendment, as of the day, month and year first above written.

 

 

 

 

 

 

 

 

 

 

GREENPOINT FINACIAL CORP.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BY:

/s/ Mary M. Massimo

 

 

 

 

 

 

 

 

 

Mary M. Massimo

 

 

 

 

 

 

 

 

 

Director of Human Resources

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

GREENPOINT BANK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Howard C. Bluver

 

 

 

 

 

 

BY:

/s/ Mary M. Massimo

Secretary

 

 

 

 

 

 

 

 

Mary M. Massimo

 

 

 

 

 

 

 

 

 

Director of Human Resources

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[SEALS]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WITNESS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  /s/ Andy Occhino

 

 

 

 

 

 

 

/s/ Bharat B. Bhatt

 

 

 

 

 

 

 

 

 

Bharat B. Bhatt

 

 

 

 

 

 

 

 

 

Executive

 

 